Citation Nr: 1604738	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to June 24, 2011, and in excess of 60 percent thereafter for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1953 to April 1955.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts.

The Veteran testified at a hearing at the RO in April 2011 before a Veterans Law Judge who is no longer employed by the Board.  As a result the Veteran was informed of his options for another Board hearing.  Pursuant to the Veteran's request, he was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  The transcripts of the hearings have been associated with the record.  

When this case was last before the Board in May 2015, it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  Prior to April 6, 2011, the Veteran's hearing impairment was no worse than level VI in the right ear and Level VII in the left ear.

2.  From April 6, 2011, to May 8, 2012, the Veteran's hearing impairment was no worse than XI in the right ear and Level VIII in the left ear.

3.  From May 9, 2012, to the present, the Veteran's hearing impairment is no worse than level XI in the right ear and Level VII in the left ear.

4.  The Veteran's service-connected bilateral hearing loss and tinnitus are not sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss warrants a 50 percent rating prior to June 24, 2011, a 60 percent rating from June 24, 2011, to April 5, 2011, a 70 percent rating from April 6, 2011, to May 8, 2012, and a 60 percent rating from May 9, 2012, to the present.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by a letter mailed in August 2008, prior to the initial adjudication of the claims.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been afforded appropriate VA examinations to evaluate the disabilities on appeal.  The examiners who conducted the September 2008, June 2011, May 2012 and May 2015 VA examinations had access to and reviewed the evidence of record.  They provided all information required for rating purposes including results of audiological testing and opinions as to the effect that the Veteran's service connected disabilities have on his employability.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

Higher Ratings for Bilateral Hearing Loss

In July 2008, the Veteran submitted a claim of entitlement to a rating in excess of 50 percent for his service connected hearing loss.  In December 2008, the RO denied the Veteran's claim.  The Veteran has appealed the denial of the increased rating for his hearing loss.  In September 2011, the RO granted an increased rating to 60 percent, effective from June 24, 2011.  The Veteran has not indicated that he is satisfied with the disability evaluation assigned and the issue remains on appeal.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.20 (2015).  

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  In the current case, the Board finds there is evidence of hearing loss which satisfies the criteria for 38 C.F.R. § 4.86.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board finds that an increased rating is warranted for the service-connected hearing loss for a portion of the period on appeal.  

A rating in excess of 50 percent is not warranted prior to June 24, 2011.  The only audiological testing conducted during this time period does not document sufficient impairment to warrant an increased rating.  On the authorized audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
85
85
100
80
LEFT
55
75
85
105
80

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 70 percent in the left ear.  At the time of the examination, the Veteran complained of difficulty hearing.  He had the greatest difficulty hearing conversation, especially difficulty when unable to see the speakers.  He had extreme difficulty using the telephone. 

When the above audiological test results are applied to Table VI for the right ear this results in a Roman numeral VI.  There is no evidence of an exceptional pattern of hearing loss in the right ear.  When the above audiological test results are applied to Table VI for the left ear this results in a Roman numeral VI.  However, there is evidence of an exceptional pattern of hearing loss in the left ear.  Upon application of the above numbers to Table VIA, this results in a Roman numeral of VII.  When the higher results are applied to Table VII (VI and VII), this equates to a 40 percent rating.  This does not warrant an increased evaluation.  

On April 6, 2011, the Veteran testified before the undersigned that his hearing disability had worsened.  

On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
90
90
100
81.25
LEFT
60
80
85
100
85

Speech audiometry revealed speech recognition ability of 26 percent in the right ear and of 60 percent in the left ear.  

When the above audiological test results are applied to Table VI for the right ear this results in a Roman numeral XI.  There is evidence of an exceptional pattern of hearing loss in the right ear.  Upon application of the above numbers to Table VIA, this results in a Roman numeral of VII.  When the above audiological test results are applied to Table VI for the left ear this results in a Roman numeral VIII.  There is evidence of an exceptional pattern of hearing loss in the left ear.  Upon application of the above numbers to Table VIA, this results in a Roman numeral of VIII.  When the higher results are applied to Table VII (XI and VIII), this equates to a 70 percent rating.  The Board finds a rating of 70 percent, but no more, should be assigned for the hearing loss, effective from April 6, 2011, the date the Veteran informed VA of an increase in the disability.  

On the authorized audiological evaluation in May 9, 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
90
90
100
85
LEFT
60
80
80
95
79

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 62 percent in the left ear.  The Veteran reported difficulty hearing in all situations and difficulty understanding speech information.  If he watched television, he can tell people are talking but he was unable to tell if they were speaking in English or a different language.  

When the above audiological test results are applied to Table VI for the right ear this results in a Roman numeral XI.  There is evidence of an exceptional pattern of hearing loss in the right ear.  Upon application of the above numbers to Table VIA, this results in a Roman numeral of VIII.  When the above audiological test results are applied to Table VI for the left ear this results in a Roman numeral VIII.  There is evidence of an exceptional pattern of hearing loss in the left ear.  Upon application of the above numbers to Table VIA, this results in a Roman numeral of VII.  When the higher results are applied to Table VII (XI and VII), this equates to a 60 percent rating.  A 60 percent evaluation has already been assigned for this time period.  An increased rating is not warranted.  The Board finds the of 60 percent, but no more, should be assigned for the hearing loss, effective from May 9, 2012, the date of the VA examination which documented improvement in the hearing loss disability.  

The most recent VA examination for compensation purposes was conducted on May 26, 2015.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
95
90
100
86
LEFT
55
85
90
100
83

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and of 56 percent in the left ear.  The Veteran reported difficulty hearing in most situations.  He had particular difficulty hearing over the phone, especially when listening to messages.  He also had difficulty with the television and often had to use closed captioning.  

When the above audiological test results are applied to Table VI for the right ear this results in a Roman numeral IX.  There is evidence of an exceptional pattern of hearing loss in the right ear.  Upon application of the above numbers to Table VIA, this results in a Roman numeral of VIII.  When the above audiological test results are applied to Table VI for the left ear this results in a Roman numeral VIII.  There is evidence of an exceptional pattern of hearing loss in the left ear.  Upon application of the above numbers to Table VIA, this results in a Roman numeral of VII.  When the higher results are applied to Table VII (IX and VIII), this equates to a 50 percent rating.  A rating in excess of 60 percent is not warranted based upon this audiological evidence.  

The Board has carefully reviewed all of the evidence pertinent to this claim, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above. 

The Board has considered the evidence of record showing that the appellant has reported difficulty with his hearing while using a telephone.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to the specific disability ratings assigned by this decision.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges the lay and medical evidence showing that the hearing loss is sufficient to result in some occupational impairment.  However, the fact remains that the disability is only manifested by one symptom, hearing loss.  The extent of the hearing loss is specifically contemplated by the schedular criteria.  Therefore, the Board has no reason to believe that the average industrial impairment from the disability would be greater than reflected by the assigned ratings, to include those assigned herein.  Therefore, the Board has concluded that referral of the claim for extra-schedular consideration is not warranted.  

TDIU

The Veteran is claiming that his service-connected hearing loss and tinnitus render him unemployable.  The hearing loss is rated as discussed above.  The tinnitus is assigned a 10 percent rating.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board finds that entitlement to TDIU is not warranted as the preponderance of the evidence demonstrates that the Veteran's hearing loss and tinnitus are not severe enough to render him unemployable.  

The evidence of record which indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities is limited to the Veteran's own allegations.  He had admitted that he originally stopped work in 1996 due to non-service connected disabilities.  In April 2011, the Veteran testified before a Veterans Law Judge that he was unable to carry on a simple conversation over the telephone due to his hearing loss.  Hearing aids did not work for him.  In April 2014, the Veteran testified before the undersigned that he stopped working in 1996 as he was physically unable to work.  He further testified that he tried working after retirement but was unable to due to hearing loss.  The Veteran opined that he was unemployable due to his hearing loss.  In a February 2009 statement, the Veteran wrote he was unable to work in an office due to his hearing loss. 

The Veteran submitted a February 2009 buddy statement, which indicates that face to face interactions posed little problems for the Veteran but he was unable to answer the phone in a productive fashion.  This evidence does not indicate the Veteran is precluded from substantially gainful employment due to service-connected disabilities.  He could perform work which did not require the use of a telephone.   

The Board finds the probative value of these lay assertions of an inability to work are outweighed by the probative value of the opinions of health care professionals who have examined the Veteran and determined that his inability to obtain and maintain gainful employment is not due to his service-connected hearing loss and/or tinnitus.  

There is no competent medical evidence of record which supports the Veteran's allegation that a TDIU is warranted due to the service-connected hearing loss and tinnitus.  

An April 2015 VA clinical record reveals the Veteran asked his primary care provider if he would write a letter stating the Veteran was unemployable due to hearing loss.  The primary care provider said he would not write such a letter.  

A May 2015 VA clinical record reveals the Veteran reported constant tinnitus and that he reported difficulty hearing on the telephone and at work.  The Veteran informed the clinician that he had to leave his job due to his inability to hear well on the telephone.  The same month, a physician wrote that the Veteran was unemployable for any type of job which requires talking on the phone.  In another VA clinical record dated the same month, a VA physician wrote that the Veteran had significant hearing loss and had extreme difficulty carrying on a conversation over the telephone.  This evidence does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  It demonstrates that he is unable to be employed in a job which requires the use of a telephone.  This evidence does not indicate that the Veteran is precluded from other forms of gainful occupation solely due to the tinnitus and hearing loss.  

There is competent medical evidence which demonstrates that the Veteran's service connected disabilities do not prevent him from securing and following a substantially gainful occupation by reason of service-connected disabilities.  

At the time of the September 2008 VA audiological examination, the Veteran complained of difficulty hearing.  He had the greatest difficulty hearing conversation, especially when he is unable to see the speakers.  He had extreme difficulty using the telephone.  The examiner opined that the Veteran's hearing difficulty would impact the Veteran's employment where the Veteran had to conduct business on the telephone and depend on his hearing to interact with people especially under adverse listening situations (background noise).  The examiner opined noted the Veteran was unable to work in the field due to various health problems but he was able to work in an office.

At the time of the June 2011 VA examination, the examiner opined that the Veteran's hearing loss with reduced word recognition ability would cause much difficulty in hearing in all listening situations especially without the use of amplification.  

Another VA examination was conducted in May 2012.  At the time, the Veteran reported difficulty hearing in all situations and difficulty understanding speech information.  If he watched television, he can tell people are talking but he was unable to tell if they were speaking in English or a different language.  With regard to employment, the Veteran worked for 43 years installing and repairing pumps and wells.  He retired from that job 15 years prior for reasons other than hearing loss.  The Veteran informed the examiner that he was unable to take current jobs due to an inability to carry on conversations with customers on the telephone.  The Veteran's intermittent tinnitus did not affect the Veteran's ability to work.  The examiner opined that, based on the degree and configuration of the Veteran's hearing loss, it is likely that he would have difficulty with communication that is not performed face to face, such as on the telephone.  He would also likely have difficulty communicating in a situation with background noise.  It was noted that the Veteran communicated fairly well in a face to face setting without any assistive devices.  The examiner opined that the Veteran's hearing loss and tinnitus alone would not prevent the Veteran from obtaining and sustaining any substantial gainful employment.  The Veteran reported his tinnitus was bothersome.  

The most recent VA audiological examination for compensation purposes was conducted on May 26, 2015.  At that time, the Veteran reported difficulty hearing in most situations.  He had particular difficulty hearing over the phone, especially when listening to messages.  He also had difficulty with the television and often had to use closed captioning.  With regard to employment, the examiner reported the Veteran had a significant hearing impairment combined with poor word understanding.  Even with reasonable accommodation (hearing aids/assistive listening devices), he would have difficulty understanding in background noise or when not afforded visual cues (lip movement, body language, gestures).  He may have difficulty in meetings and jobs requiring phone use.  However, the hearing loss and tinnitus alone should not preclude him from obtaining and maintaining gainful employment. 

Based on the above, the Board finds the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing or following a substantially gainful occupation by reason of his service-connected tinnitus and hearing loss.  A TDIU is not warranted at any time.  


ORDER

The Board having determined that the Veteran's bilateral hearing loss warrants a 50 percent rating prior to June 24, 2011, a 60 percent rating from June 24, 2011, to April 5, 2011, a 70 percent rating from April 6, 2011, to May 8, 2012, and a 60 percent rating from May 9, 2012, to the present, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to a TDIU is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


